Citation Nr: 0304320	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, to include anxiety neurosis.  

2.  Entitlement to service connection for a psychiatric 
disorder, including anxiety neurosis.  

(The issue of entitlement to service connection for 
rheumatoid arthritis will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955, and from January 1957 to January 1968.  

This matter arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  
The veteran filed a timely appeal, but before the case was 
referred to the Board of Veterans' Appeals (Board), it was 
transferred to the RO in Chicago, Illinois.  The case is now 
before the Board for resolution.  

The Board is currently undertaking further development with 
respect to the issue of entitlement to service connection for 
rheumatoid arthritis pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice of development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the required notice and reviewing any response to the notice, 
the Board will prepare separate decisions addressing that 
issue.  


FINDINGS OF FACT

1.  An unappealed February 1977 rating decision by the RO 
denied service connection for a psychiatric disorder, to 
include anxiety neurosis.  



2.  The evidence submitted since the RO's February 1977 
rating decision is neither cumulative nor duplicative of 
evidence previously submitted, and bears directly and 
substantially on the issue under consideration.  Moreover, 
the evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.  

3.  The veteran was hospitalized for psychiatric problems 
including anxiety and depression in service, and continues to 
suffer from psychiatric disorders, variously diagnosed as 
anxiety and depression.  


CONCLUSIONS OF LAW

1.  The February 1977 rating decision by the RO, denying the 
veteran's claim for service connection for a psychiatric 
disorder, to include anxiety neurosis, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's February 1977 rating 
decision is new and material, and the veteran's claim for 
service connection for a psychiatric disorder, to include 
anxiety neurosis, has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  A psychiatric disorder, diagnosed as anxiety neurosis, 
was incurred during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that he was treated on an in-
patient basis for psychiatric problems in service, that he 
continued to suffer from psychiatric disorders following 
service, and that he has submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection.  Accordingly, he asserts that service connection 
for a psychiatric disorder, to include anxiety neurosis, is 
warranted.  In such cases, the VA has a duty to assist 
claimants in developing evidence sufficient to substantiate 
their respective claims.  

Initially, the veteran's claim for service connection for a 
psychiatric disorder was denied by a February 1977 rating 
decision.  He was notified of that decision, but does not 
appear to have filed an appeal.  Accordingly, his claim for 
service connection for a psychiatric disorder, to include 
anxiety neurosis may only be reopened if new and material 
evidence is submitted.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

In September 1994, the veteran was determined to have 
submitted a claim to reopen the previously denied claim for 
service connection for a psychiatric disorder.  The veteran's 
attempt to reopen the previously denied claim was denied by a 
rating decision of April 1995.  The veteran subsequently 
submitted a timely appeal, and the case has been referred to 
the Board for resolution.  Notwithstanding the Board's 
ultimate determination in this case, the issue of whether new 
and material evidence has been submitted must first be 
addressed before the underlying claim can be considered on 
the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Further, in Ashford v. Brown, 10 Vet. App. 120 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Shroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Here, the veteran essentially 
maintains that he incurred a psychiatric disorder in service, 
that he was hospitalized for such disorder in service, and 
that he continues to suffer from that psychiatric disorder.  
The nature of his claim has not changed, and hence, remains 
the same.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2002).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the RO in reaching its February 
1977 decision consisted of the veteran's service medical 
records, private and VA clinical treatment records dating 
from February 1974 through July 1975, VA rating examination 
reports dated in January and November 1976, and lay 
affidavits submitted by the veteran's mother, wife, and a 
sister attesting to the nature and onset of his psychiatric 
problems.  A review of the veteran's service medical records 
discloses that he had been treated on several occasions 
during his active service for a variety of psychiatric 
disorders including anxiety and depression.  The service 
medical records show that the veteran was first seen in March 
1960 for complaints of anxiety and nervousness.  

At that time, the veteran indicated that his symptoms began 
in approximately December 1959 during his wife's pregnancy.  
The veteran indicated that he was very nervous, and due to 
choking sensations, he claimed to be unable to eat.  
According to the veteran at that time, he experienced panic 
sensations three times daily, and indicated that members of 
his wife's family were harassing him in connection with his 
low wages earned as an enlisted man in the Marine Corps.  The 
veteran then indicated that he could not wait to get out of 
the Marines.  He further expressed concern that the quality 
of his work was deteriorating, and that his symptoms 
interfered with his job.  The treating military psychiatrist 
noted symptoms including marked passive dependent 
personality, obsessive-compulsive traits, mild depression and 
anxiety.  The treating psychiatrist offered that if the 
veteran's symptoms interfered with his job, then he should be 
considered for discharge due to unsuitability for service.  
At that time, the veteran was diagnosed as having an 
"anxiety neurosis."  

In September 1960, the veteran underwent a re-enlistment 
psychiatric examination at which time he was found to have 
manifested mixed neurotic symptoms with anxiety, hysteria, 
phobia, and depression.  Then, those manifestations were felt 
to have been acute and in moderate remission.  The veteran 
was found to be acceptable for active duty at that time.  A 
more complete psychiatric work-up was performed in October 
1960, at which time the veteran reported that his symptoms 
began in December 1959 when his wife became pregnant.  The 
examiner noted that the veteran had experienced "globus 
hystericus" sensations, fear of choking, not eating, 
depressed mood, insomnia, and nervousness.  The veteran was 
then found to be much improved and with no evidence of any 
psychosis at that time.  Shortly thereafter, the veteran was 
seen in sick call for a variety of physical complaints.  The 
treating physician noted the veteran's long history of 
physical complaints, and noted his recent psychiatric 
examination of October 1960.  He suggested that the veteran's 
various complaints be viewed in conjunction with his previous 
psychiatric problems, and that unsuitability for service be 
considered.  

Aside from ongoing physical complaints, the veteran's service 
with respect to psychiatric episodes appears to have been 
uneventful until October 1967 when he was admitted for 
approximately one month for psychiatric treatment.  The 
records show that the veteran had been absent without leave 
(AWOL) for some 70 days, and had been incarcerated for a 
period of four weeks.  At that time, he advised his treating 
physicians that he had experienced a nervous breakdown in 
1959 or 1960, and that he had to "keep moving," and that he 
could not eat anymore.  The veteran reported that in 1960, he 
had been treated weekly on an outpatient basis, and that he 
had not been admitted to a medical facility.  According to 
the veteran, in October 1967, he had experienced marital 
problems which ultimately led to his going AWOL.  The 
admitting psychiatrist observed that the veteran's thoughts 
were scattered, and disorganized.  Further, the veteran was 
noted to appear very sullen, and the treating physician 
offered that he might be psychotic.  The veteran was given an 
initial diagnosis of "adult situational reaction."  The 
primary treating physician indicated that the veteran had a 
diagnosis of "passive dependent personality" in addition to 
the adult situational reaction.  The veteran was noted to 
have been admitted secondary to depression, agitation, and 
sleep disturbance, and was further diagnosed with a 
depressive reaction.  The psychiatrist noted that there was 
no evidence of an organic brain disease, but offered that the 
veteran experienced excessive worry over his wife.  He 
recommended that the veteran's military disciplinary charges 
be "handled" and that the veteran be considered for an 
administrative separation from service.  The veteran's final 
service separation form is not currently of record.  

Post service private and VA clinical treatment records 
disclose that the veteran was admitted for psychiatric 
treatment from February through March 1974 for an unspecified 
psychiatric problem.  In addition, a statement dated in 
February 1975 was received from a private psychiatric 
facility indicating that the veteran had undergone treatment 
there between July 1973 and February 1974, primarily for 
treatment for alcoholism.  He was also noted to have been 
admitted to another private hospital on two additional 
occasions.  His primary diagnosis at that time was alcohol 
addiction.  VA clinical treatment records dated in July 1975 
show that the veteran was seen for complaints of nerves and 
tension.  He was again diagnosed with alcoholism, but the 
treating physician noted that his problems appeared to be 
much deeper.  

The veteran underwent a VA rating examination in December 
1975.  The report of that examination shows that he claimed 
to have been diagnosed with paranoid schizophrenia.  At the 
time of the examination, the veteran indicated that his 
problems included lack of interest in anything and 
depression.  He denied experiencing any suicidal ideation, 
but indicated that he suffered from anxiety and 
hyperventilation.  The veteran denied experiencing any visual 
hallucinations, but reported experiencing audio 
hallucinations.  The examiner noted that the veteran had a 
paranoid component to his schizophrenia, and that he had 
assaulted a stranger with a shotgun the previous November.  
According to the veteran, he would check into a motel for up 
to four days at a time to get away from everyone, and that he 
performed better with smaller doses of medication.  The 
examiner noted that the veteran's prior records were not 
available for review, but noted that the veteran indicated 
that his psychiatric symptomatology had been relatively 
constant since 1965.  The examiner concluded with a diagnosis 
of probable paranoid schizophrenia.  

In light of the apparent disparity between the veteran's in-
service diagnoses and the diagnosis rendered in December 
1975, he was afforded an additional VA rating examination in 
November 1976.  The report of that examination shows that the 
examiner reviewed the evidence contained in the veteran's 
claims file, and that the veteran's in-service psychiatric 
history was noted.  After conducting a psychiatric 
examination, the examiner offered that it was his impression 
that the diagnosis of passive dependent personality disorder 
was not sufficiently supported by the evidence available in 
the veteran's claims file.  Further, he opined that the 
diagnosis of adjustment reaction failed to withstand a review 
of the medical evidence.  In that regard, the examiner 
offered that the veteran's symptoms were not transient, but 
rather, chronic, and that diagnoses of alcohol addiction were 
not supported by the clinical treatment records.  He noted 
that there was no indication or other objective medical basis 
to conclude with or to support a diagnosis of paranoid 
schizophrenia.  Accordingly, on the basis of the examination 
of the veteran, and on a review of the claims file as well as 
an interview with the veteran's wife, the examiner concluded 
with a diagnosis of a chronic neurosis with mixed features of 
anxiety and depression.  

Signed lay affidavits were received from the veteran's wife, 
mother, and a sister in December 1975.  In those affidavits 
the veteran's family members indicated the degree to which he 
was functionally impaired due to his psychiatric problems.  
In addition, the veteran's mother and sister both stated that 
prior to entering service, the veteran had not experienced 
any such problems, but that during and afterwards, he was 
unable to cope with normal, everyday difficulties, and that 
his personality was drastically changed for the worse since 
his discharge in 1968.  The veteran's mother offered that the 
veteran had undergone near constant treatment for psychiatric 
problems since the time of his discharge from service.  

By a rating decision of February 1977, the RO determined that 
while the veteran was diagnosed with and was shown to 
experience chronic anxiety and depression during and after 
service, such symptoms were not caused by any incident of 
service per se, but rather as a result of his marital 
relations.  Of some interest, the RO found that the above-
captioned symptoms/diagnoses were manifested prior to 
service, but such finding was not reflected in the objective 
medical and other evidence of record.  In any event, despite 
a finding that the veteran's diagnosed psychiatric problems 
were found to have been incurred in service, the RO concluded 
that as such problems were incurred as a result of marital 
and family-related stress, and not due to any military 
factors, establishment of service connection was not 
appropriate.  The veteran's claim was therefore denied.  

Evidence submitted since the RO's February 1977 rating 
decision consists of private and VA clinical treatment 
records dating from April 1977 through September 1996, 
reports of VA rating examinations dated in January 1985 and 
March 1996, multiple lay affidavits received from the 
veteran's family members and associates, a report of a Social 
Security Administration (SSA) disability determination dated 
in July 1984 with supporting documentation, and multiple 
personal statements made by the veteran in support of his 
claim to reopen.  The clinical treatment records generally 
disclose that the veteran was seen for treatment for chronic 
psychiatric problems on a continuing basis.  The nature of 
the veteran's psychiatric disabilities, however, appear to 
have precluded him from obtaining or seeking necessary 
treatment at times.  

The clinical treatment records show that in April 1977, the 
veteran was in AWOL status from a state mental hospital.  The 
purpose of his admission was unstated, although he was noted 
to be court-certified incompetent.  A statement dated in 
September 1984 received from a private attorney representing 
the veteran in an unrelated matter, indicated that the 
veteran was mostly unable to understand what was being asked 
of him, and that he would likely require constant supervision 
and attendance.  In addition, a decision by the SSA dated in 
July 1984 contains the finding that the veteran was 
effectively totally disabled due to psychiatric problems.  
The SSA determined at that time that the veteran's problem 
was primarily psychiatric in nature, and he was noted to have 
a very volatile temper, and would go for weeks at a time 
without speaking to his wife on the slightest provocation.  
In addition, the veteran indicated that he was very nervous 
and upset, particularly around crowds.  His memory and 
attention span were noted to be impaired as well.  The 
veteran was noted to have been diagnosed with a major 
affective disorder, manic-depressive type, and a passive-
aggressive personality disorder.  The SSA noted that the 
veteran had been in continuous treatment, and found that 
while his psychiatric disorder did not meet or equal the 
requirements of any particular listing, such had produced 
anxiety, depression, and abnormalities of behavior, memory, 
and reduced concentration.  

The report of the VA rating examination dated in January 1985 
shows that the veteran indicated that he had been treated in 
1970 for nervousness.  The examiner noted that the veteran 
had been given a "multitude of psychiatric diagnoses over 
the years."  The examiner further noted that the veteran's 
symptoms apparently had their onset in service.  After 
conducting a clinical examination, the examiner concluded 
with an Axis I diagnosis of dysthymia and depressive 
neurosis.  He went on to state that on the basis of the 
veteran's history, he may not be competent to handle VA 
funds.  The examiner stated that the diagnoses offered above 
were not inconsistent with a neurosis, mixed, anxious and 
depressive features.  The veteran was clearly not shown to 
have symptoms consistent with schizophrenia or a major 
depressive disorder, although he may have had such 
symptomatology previously.  

Private clinical treatment records dating from January 1992 
through November 1994 show that in April 1994, the veteran 
was diagnosed with Axis I chronic residual schizophrenia.  
The treating therapist specifically noted that the veteran 
had been seen for ongoing long-term psychiatric problems, and 
that he was currently taking medication.  The treating 
therapist stated that the veteran experienced emotional 
problems stemming from his discharge from the U.S. Marine 
Corps in 1968.  The treating therapist stated that the 
veteran took psychotropic medication to treat the problems 
incurred in the Marines.  

A signed affidavit dated in January 1996 was received from 
the veteran's sister, a registered nurse.  According to his 
sister, it was apparent to her that the veteran's emotions 
were unstable at the time of his discharge from service in 
1968.  She stated that his emotions were very volatile.  
Prior to the veteran's entry into service, he had no such 
problems, according to his sister.  Afterwards, however, she 
indicated that he became moody, unpredictable, and paranoid 
when confronted with other peoples' opinions.  The veteran's 
wife, associates, and a close friend submitted similar 
statements, which were received in June and July 1996, and 
which generally corroborated the statements made by the 
veteran's sister.  

The veteran underwent a subsequent VA rating examination in 
April 1996, and was variously diagnosed with Axis I dementia, 
possible early onset of Alzheimer's dementia, depressed mood, 
behavioral disturbances, an anxiety disorder, and chronic 
schizophrenia.  To the extent that the veteran was found to 
suffer from dementia, the etiology of such was unknown.  The 
examiners did not otherwise address the etiology of the 
remaining psychiatric diagnoses.  

The Board has evaluated the foregoing, and finds that the 
newly submitted evidence is clearly new and material.  
Accordingly, the Board concludes that such evidence is 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder, to include anxiety 
neurosis.  At the time of the February 1977 rating decision, 
the evidence of record primarily consisted of the veteran's 
service medical records as well as reports of VA rating 
examinations and clinical treatment records.  The service 
medical records clearly showed the onset or incurrence of 
psychiatric problems including anxiety and depression in 
service, and while the military psychiatrists stated that 
such disorders were acute and transitory in nature, the VA 
rating examiner who examined the veteran in 1976 indicated 
that such manifestations were clearly shown to be chronic due 
to their continuing nature.  Despite such finding, the 
veteran's claim was denied because the RO found that his 
psychiatric problems were the result of marital distress 
rather than some form of "military" trauma per se.  

Medical evidence received subsequent to the RO's February 
1977 decision includes VA rating examination reports and 
statements by the veteran's friends and family members.  The 
Board finds that clinical treatment records indicating that 
his manifestations of anxiety and depression had their onset 
in service are new and material, in the sense that they were 
not of record in February 1977, and are neither cumulative 
nor duplicative of evidence already of record.  Moreover, 
while it is unclear whether the veteran's sister, as a 
registered nurse, is competent to address an issue involving 
the etiology of a psychiatric disorder, she is nonetheless 
competent, based on her own personal observations, to comment 
on the veteran's emotional state prior to and after his 
discharge from service.  The Board finds that such evidence, 
particularly in conjunction with service medical records and 
other evidence considered in February 1977, is sufficient to 
warrant reopening of the veteran's claim for service 
connection.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  The Board finds that evidence to be 
of such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection.  See Hodge, supra.  The Board concludes 
therefore, that such evidence is sufficient to reopen the 
previously denied claim, and the veteran's appeal with 
respect to that issue is granted.  

In reaching the above determination, the Board recognizes 
that the veteran has been advised of the evidence necessary 
to not only reopen the previously denied claim, but that he 
has also been advised of the evidence necessary to 
substantiate his claim for service connection under the 
provisions of the VCAA.  Such notice was effectively provided 
in correspondence dated in August 1998, April 2000, April 
2001, November 2001, and August 2002.  By such 
correspondence, in addition to notice provided in the 
statement and supplemental statement of the case, the veteran 
was advised of what evidence he was to provide and what 
evidence the VA would attempt to obtain.  See Quartuccio, 
supra.  In any event, notwithstanding any potential 
deficiencies regarding VCAA notice requirements, in light of 
the Board's conclusions here, any failure to provide proper 
notice in that context constitutes harmless procedural error 
and does not unduly prejudice the veteran.  Here, any benefit 
affected by the notice requirement has been granted, in that 
the veteran's claim for service connection has been reopened.  
Accordingly, the veteran's claim can now be considered on a 
direct basis.  

As the veteran's claim for service connection for a 
psychiatric disorder has now been determined to be reopened, 
the Board will now consider his claim on a direct basis.  
Under the provisions of 38 C.F.R. § 3.303(b) (2002), where a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Here, as discussed in 
connection with the veteran's claim to reopen, the service 
medical records were shown to contain several occurrences and 
diagnoses of psychiatric problems, including anxiety and 
depression.  While they were characterized at times as being 
acute and transitory, a review of the service medical records 
as a whole suggests that such symptoms were part of an 
ongoing psychiatric disorder which was frequently manifested 
soon after the veteran's discharge from service.  Further, in 
1976, the VA rating examiner characterized the veteran's in-
service manifestations of psychiatric symptomatology, 
including depression and anxiety, as chronic.  Since that 
time, as noted, the veteran has been diagnosed with multiple 
chronic and ongoing psychiatric disorders, to include anxiety 
and depression.  

While the veteran has been diagnosed with a variety of 
psychiatric pathology following his discharge from service, 
it is unclear what sort of actual psychiatric disability he 
suffers from.  Even so, the veteran was shown to manifest 
chronic depression and anxiety in service, and has manifested 
such symptoms afterwards.  There is no indication here that 
the subsequent manifestations of chronic depression and 
anxiety were caused as a result of any intercurrent causes.  
Accordingly, the Board finds that on the basis of all of the 
relevant medical evidence of record, the criteria for a grant 
of service connection for a psychiatric disorder, diagnosed 
in service as anxiety neurosis have been met.  See 38 C.F.R. 
§ 3.303(b).  The veteran was shown to have what is now 
considered to have been chronic anxiety and depression in 
service, and has since been shown to have such chronic 
pathology.  Accordingly, the Board finds that the evidence 
clearly supports a grant of service connection for anxiety 
neurosis.  Because the criteria set forth under 38 C.F.R. 
§ 3.303(b) have been met, it is not necessary to undertake 
any further development of the case in order to establish a 
nexus between the in-service anxiety and depression and the 
subsequent manifestations of those symptoms.  Therefore, the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as anxiety neurosis, is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, to include anxiety neurosis, has been reopened.  

Service connection for a psychiatric disorder, diagnosed as 
anxiety neurosis, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

